Non-Competition Agreement

 

This Non-Competition And Restrictive Covenant Agreement (this “Agreement”), is
made and entered into as of January 15, 2016, with an effective date (the
“Effective Date”) of January 4, 2016 between Acacia Diversified Holdings, Inc.,
a Texas corporation (together with its subsidiaries and affiliates, “Acacia” or
the “Company”), and Richard K. Pertile, a Florida resident (“Pertile”).

 

WHEREAS, the execution and delivery of this Agreement by the Company and Pertile
is a condition to the closing of the transaction contemplated by the Asset
Purchase Agreement dated as of the date hereof, by and among the Company (as
“Buyer”) and the MariJ Group (as “Seller”) (the “Purchase Agreement”).

 

WHEREAS, Pertile has acquired, through his ownership and management of the MariJ
Group and his relationship as a director, officer and/or employee thereof,
intimate knowledge regarding the business, customers, suppliers, information and
processes of or relating to the Seller.

 

WHEREAS, Pertile will benefit from the closing of the transactions contemplated
in the Purchase Agreement, which benefits constitute adequate and sufficient
consideration for the covenants and obligations made in this Agreement.

 

WHEREAS, Pertile and the Company desire to enter into this Agreement on the
terms and conditions hereafter set forth.

 

NOW THEREFORE, in consideration of the covenants and promises contained herein,
and given pursuant to the Purchase Agreement, the parties hereto agree as
follows:

 

1.      ACKNOWLEDGEMENT; INCORPORATION OF RECITALS. Pertile hereby acknowledges
receipt of adequate and sufficient consideration from the Company for the
covenants and agreements made in this Agreement. The recitals set forth above
are, by this reference, incorporated into and deemed a part of this Agreement.

2.      NON-COMPETE AND NON-SOLICITATION

(a)                Non-Competition. During the Restricted Term, Pertile agrees
that neither he nor any of his Related Persons will, in any manner, anywhere in
the Restricted Territory, directly or indirectly, on behalf of himself or any
other Person other than the Company, invest in, own, manage, operate, finance,
control, advise, render services to or guarantee the obligations of any Person
engaged in or planning to become engaged in the Business as hereafter defined
(“Business”).

(b)               Non-Solicitation. During the Restricted Term, Pertile agrees
that neither he nor his Related Persons, in any manner, anywhere in the
Restricted Territory, directly or indirectly, on behalf of himself or any other
Person will (i) solicit the business of any Person who is a customer or
demonstrably identified potential customer of the Seller or the Company
(individually and collectively the “Joint Parties”) for the products or services
then provided or sold by the Joint Parties in any manner that could be likely to
result in such Person curtailing or canceling any business or contracts that
such Person has or may come to have with the Joint Parties or in any way
interfere with the relationship between the Joint Parties and such Person; (ii)
cause,

1

 



induce or attempt to cause or induce any actual or potential customer, supplier,
employee, consultant or other business relation of the Joint Parties to cease
doing business with the Company, to deal with any competitor of the Company, or
in any way interfere with its relationship with the Company; or (iii) hire,
employ, engage, retain or attempt to hire, employ, engage or retain any employee
or independent contractor of the Company or in any way interfere with the
relationship between the Company and any of its employees or independent
contractors.

3.      CONFIDENTIAL INFORMATION.

(a)                Confidential Information; Restriction. Pertile recognizes and
acknowledges that certain assets of the Joint Parties, including without
limitation information regarding customers, pricing policies, methods of
operation, proprietary computer programs, sales, products, profits, costs,
markets, key personnel, formulae, product applications, technical processes,
potential acquisition or joint venture candidates and trade secrets which may
have been made available to Pertile, whether in writing, in computer form,
reduced to a tangible form in any medium, or conveyed orally, and which gives
the Company a competitive advantage over other individuals or companies which do
not have access to this information (hereinafter called “Confidential
Information”) are valuable, special, and unique assets of the Company. Pertile
acknowledges that the Company is the owner of the Confidential Information and
agrees not to dispute, contest or deny any such ownership rights of the Company.
Pertile shall not use, divulge, reproduce, distribute, reverse engineer or
disclose (in any way or in any manner) any Confidential Information to any
person, firm, corporation, association, or any other entity for any reason or
purpose whatsoever, directly or indirectly, except as may be required by law,
unless and until such Confidential Information becomes publicly available other
than as a consequence of the breach by Pertile of his confidentiality
obligations hereunder. Pertile agrees to take all reasonable precautions to
prevent the inadvertent disclosure of the Confidential Information to any
unauthorized person; agrees not to transport or cause to be transported the
Confidential Information outside the premises of the Company, except as
necessary or desired to carry out Pertile’s duties as prescribed by the Company;
agrees not, without the Company’s express authorization, to participate directly
or indirectly in the development, marketing, sale, licensing or other
exploitation of software or other products or services which embody or are
derived from Confidential Information; and agrees that in the event Pertile
becomes aware that any Person is taking or threatens to take any action which
would compromise the Confidential Information or violate any of the foregoing
provisions were that Person subject to the provisions of this Section 3,
promptly advise the Company of all facts concerning such action or threatened
action. Pertile expressly agrees that the disclosures prohibited hereby include
disclosure of similarities or possible similarities between the Confidential
Information and the work product of another person or company.

(b)               Protective Order. In the event that Pertile is required to
disclose any Confidential Information pursuant to an order, regulation, ruling,
governmental request, summons or subpoena, Pertile shall promptly notify the
Company of such pending disclosure and reasonably cooperate in assisting the
Company (at the Company’s expense) in seeking a protective order or in objecting
to such request, summons or subpoena with regard to the Confidential
Information.

(c)                Cooperation. Pertile agrees to reasonably cooperate with the
Company in the prosecution or defense of all threatened claims or actual
litigation in which the Company is or may become a party, whether now pending or
hereafter brought, in which Pertile has knowledge of relevant facts or issues.
Pertile shall be

2

 

 

promptly reimbursed reasonable out-of-pocket expenses incurred by him due to his
cooperating with the prosecution or defense of any litigation for the Company as
applicable, including but not limited to reasonable attorney’s fees incurred in
the furtherance of those actions, provided that he provides the Company with
reasonable documentation of such expenses.

4.      ASSIGNMENT. Pertile hereby assigns and transfers to the Company any
right, title or interest in any inventions, designs, discoveries, works of
authorship, creations, ideas, developments, improvements, trade secrets
(including, without limitation, trade secrets relating to the cannabis oil
processing and extraction systems) or software relating to the Business
(collectively, “Inventions”), that Pertile may have as of the date hereof or may
have acquired on or before the date hereof, in whole or in part. This obligation
is limited to any Inventions that relate to the Company’s Business or
demonstrably anticipated business, whether or not the Inventions were created,
originated, developed or conceived of by Pertile solely or jointly with others
and whether or not the Inventions are protected or protectable under applicable
patent, trademark, service mark, copyright or trade secret laws. Pertile hereby
transfers Pertile’s rights in such Inventions free of all encumbrances and
restrictions, and will promptly take any action, including executing and
delivering any documentation, deemed necessary by the Company to effectuate the
transfer or prosecution of ownership rights in the United States and any other
country as the Company may request. Pertile acknowledges and agrees that the
Inventions will be considered part of the Confidential Information.

5.      INJUNCTIVE RELIEF; REMEDIES. Pertile acknowledges and agrees that any
breach or threatened breach by Pertile of Section 2, Section 3 or Section 4 of
this Agreement will cause irreparable harm and continuing damages to the Company
and that the remedy at law for any such breach or threatened breach will be
inadequate. Accordingly, in addition to any other remedies that may be available
to the Company at law or in equity in such event, the Company shall be entitled
to seek and obtain, from any court of competent jurisdiction, an injunction or
injunctions, without bond or other security and without having to show that
money damages will be inadequate or impossible to determine, enjoining and
restricting the breach or threatened breach. Pertile acknowledges, however, that
no specification in this Agreement of a specific legal or equitable remedy may
be construed as a waiver of or prohibition against pursuing other legal or
equitable remedies in the event of a breach of this Agreement by Pertile.

6.      SEVERABILITY AND JUDICIAL MODIFICATION. If any clause, term or provision
of this Agreement or the application thereof to any person or circumstance shall
to any extent be held invalid or unenforceable, the remainder of this Agreement
and the application of such clause, term or provision to persons or
circumstances other than those to which it is invalid and unenforceable, shall
not be affected thereby, and each clause, term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law. If any
court of competent jurisdiction refuses to enforce any clause, term, or
provision of this Agreement as written, the other clauses, terms, and provisions
shall stand, and the court shall modify the clause, term, or provision at issue
to the minimum extent necessary to make it enforceable under applicable law, and
shall enforce it as so modified.

7.      GENERAL.

(a)                Waivers. No delay or omission by either party hereto in
exercising any right, power or privilege hereunder shall impair such right,
power or privilege, nor shall any single or partial exercise of any such right,
power or privilege preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of any provision of this Agreement
shall in any event be effective unless the same shall be in

3

 



writing, executed by the party against whom enforcement of such waiver is
sought, and any waiver so given shall be effective only in the specific instance
and for the specific purpose for which given.

(b)               Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The parties may deliver
an executed copy of this Agreement or any other document contemplated by this
Agreement by facsimile or other electronic transmission to the other parties,
and such delivery will have the same force and effect as the delivery of an
original signed copy of this Agreement or such other document.

(c)                Governing Law; Waiver of Jury Trial. This Agreement shall be
construed in accordance with and governed by the laws of the State of Florida
applicable to agreements made and to be performed wholly within such
jurisdiction, without regard to principles of conflicts of laws. Each of the
parties hereto hereby irrevocably and unconditionally waives any and all right
to trial by jury of any claim or cause of action in any suit arising out of or
related to this Agreement or the transactions or events contemplated hereby or
any course of conduct, course of dealing, statements (whether verbal or written)
or actions of any party hereto. The parties hereto each agree that any and all
such claims and causes of action shall be tried by the court without a jury.
Each of the parties hereto further waives any right to seek to consolidate any
such lawsuit in which a jury trial has been waived with any other lawsuit in
which a jury trial cannot or has not been waived.

(d)               No Strict Construction. The language used in this Agreement
will be deemed to be the language chosen by Pertile and the Company to express
their mutual intent, and no rule of strict construction will be applied against
Pertile or the Company.

(e)                Headings. The section and subsection heading of this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.

8.      DEFINITIONS. For purposes of this Agreement, the following definitions
shall apply:

“Business” means any business the same or similar to that of the Company,
including but not limited to the business of growing, cultivating, managing,
acquiring, processing, or selling industrial or medical grade hemp or cannabis
or oils extracted therefrom; processing, combining packaging, transporting or
selling the extracted oils or medications, dietary supplements, pharmaceuticals
or nutraceuticals derived therefrom; transporting products, cash or persons for
hire or for internal use; and all related processes, systems and technology.

“Control” of an entity includes service as a director, officer, partner,
manager, executor or trustee (or in a similar capacity) or beneficial ownership
of 10% or more of the outstanding equity (or the right to vote or receive
profits, dividends or distributions).

“Person” means an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated organization, association, joint venture or other entity or a
governmental body.

4

 



“Related Person”

(a)                in the case of a natural person, each member of such Person’s
immediate family, by blood or by marriage, including spouses, parents,
step-parents, siblings, children, and step-children;

(b)               any Person that, directly or indirectly Controls, is
Controlled by or is under common Control with, a Person.

“Restricted Term” means the period commencing on the date hereof and ending five
(5) years thereafter.

“Restricted Territory” means anywhere within 125 miles of any location the
Company or any of its subsidiaries does business..

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Non-Compete and Restrictive Covenant Agreement to be duly
executed as of the date and year first above written.

[Signature page follows]

 

 

 

 

 

 

 

5

 

 

 

ACACIA DIVERSIFIED HOLDINGS, INC.



By: /s/ Steven L. Sample
Name: Steven L. Sample

Its: CEO



 

RICHARD K. PERTILE



/s/ Richard K. Pertile
Richard K. Pertile

     Address:       13575 58th St N. #138

Clearwater, Florida 33760

 

